Exhibit 10.23
 


EXECUTIVE EMPLOYMENT AGREEMENT
made as of this March 16, 2009


 
B E T W E E N:
 
RICK E. GAETZ
(hereinafter the “Executive”)
 
and
 
VITRAN CORPORATION INC.
(hereinafter the “Company”).
 


 


 


 
WHEREAS the Executive has been employed with the Company since September 11,
1989 and is currently serving the Company in the capacity of President and Chief
Executive Officer;
 
AND WHEREAS the Company has agreed to compensate the Executive in the event of a
change of control of the Company;
 
AND WHEREAS it is in the best interests of the Company and the Executive to
enter into this agreement to reflect the Executive’s current employment
arrangements with the Company and additional benefits he will receive in the
event that there is a change of control of the Company.
 
NOW THEREFORE IN CONSIDERATION of the mutual covenants and premises contained in
this agreement, the parties hereby agree as follows:
 
1.
EMPLOYMENT POSITION

 
The Executive shall continue to serve the Company in the capacity of President
and Chief Executive Officer and shall perform such duties, and exercise such
powers as are incidental to such position and such other compatible duties and
powers as may from time to time be assigned to him by the board of directors of
the Company.
 
The Executive agrees that he shall devote the whole of his time, attention and
ability to the business of the Company insofar as they are directed towards
business interests.  He shall competently and faithfully serve the Company and
use his best efforts to promote the interests thereof.
 


 
- 1 -

--------------------------------------------------------------------------------

 




2.
COMPENSATION

 
 
(a)
BASE SALARY

 
The Executive shall receive a base annual gross salary of $563,000.00 (the “base
salary”).  The base salary shall be payable in accordance with the Company’s
customary payment policy.  The base salary shall be subject to annual
review.  Any increases in the base salary will be at the sole discretion of the
board of directors of the Company.
 
 
(b)
BENEFITS

 
The Company will continue to provide the Executive with those benefits made
available by the Company generally to its senior executives as the same may
change from time to time, including without limitation, continued entitlement to
the Company’s bonus plan.   The Executive shall also be entitled to the
following perquisites;
 
 
(i)
annual dues in respect of the Executive club membership at the Mississauga Golf
and Country Club, including any expenses incurred at such club in accordance
with Company policy;

 
 
(ii)
the continuance of a Company car allowance, all in accordance with Company
policy; and

 
 
(iii)
continued entitlement to participate in the Company’s stock option plan

 
3.
TERM AND TERMINATION

 
 
(a)
TERM

 
The Executive shall continue to be employed as President and Chief Executive
Officer by the Company for an indefinite term.
 
 
(b)
TERMINATION

 
This agreement shall terminate in the following events:
 
 
(i)
by mutual agreement of the parties;

 
 
(ii)
if the Company has just cause at common law for termination, the Company may
terminate the Executive forthwith, with no notice or payment in lieu of notice;

 


 
- 2 -

--------------------------------------------------------------------------------

 




 
 
(iii)
if the Executive is terminated by the Company and it does not have just cause at
common law for termination, the Executive shall be entitled to a lump sum amount
equivalent to 24 months compensation.  The value of one month’s compensation,
for the purposes herein, shall be one-twelfth of the total of the base salary,
bonuses, taxable and non-taxable benefits received by the Executive during the
12 months immediately prior to termination.  All outstanding options would vest.

 
 
(iv)
in the event that there is a change of control of the Company, and the Executive
either resigns or is terminated without cause at any time within 365 days of the
change of control, the Company will pay to the Executive an amount equivalent to
30 months compensation.  The value of one month compensation, for the purposes
herein, shall be one-twelfth of the total of the base salary, bonuses, taxable
and non-taxable benefits received by the Executive during the 12 months
immediately prior to termination.  All outstanding options would vest.

 
A “change of control” shall be deemed to have occurred if, as a result of:
 
 
(A)
a take over bid or acquisition any person, company, association, partnership or
any of them singly or under any voting trust or similar arrangement has the
legal ability to cause to be cast votes with respect to greater than 50% of the
shares at any meeting of the shareholders called for the purpose of electing the
directors of the Company; or

 
 
(B)
a merger, consolidation or sale of all, or substantially all, of the assets of
the Company, the persons who were the directors of the Company immediately
before the transaction, cease to constitute a majority of the board either
directly, or indirectly, as a result of the transaction.

 
In addition to the foregoing circumstances constituting a change in control of
the Company, the election at any time of three or more directors, (together or
separately), whose election is opposed by the then majority of the directors of
the Company shall be deemed, in itself, to be a change of control.
 


 
- 3 -

--------------------------------------------------------------------------------

 




 
4.
COVENANTS OF THE EXECUTIVE

 
 
(a)
CONFIDENTIALITY

 
All confidential records, material and information, and copies thereof, and any
and all trade secrets concerning the business or affairs of the Company, or any
of its affiliates, obtained by the Executive in the course and by the reason of
his employment shall remain the exclusive property of the Company.  During the
Executive’s employment, and at all times thereafter, the Executive shall not
divulge the contents of such confidential records or any of such confidential
information or trade secrets to any person other than to the Company’s qualified
employees and the Executive shall not, following the termination of his
employment hereunder, for any reason use the contents of such confidential
records or other confidential information or trade secrets for any purpose
whatsoever.
 
 
(b)
NON-SOLICITATION OF EMPLOYEES

 
The Executive shall not, at any time during a period of one year following the
termination of his employment with the Company without the prior written consent
of the Company, either directly or indirectly, on the Executive’s own behalf or
on behalf of others offer employment to or endeavour to entice away from the
Company, or any affiliate thereof, any person who is employed by the Company or
any such affiliate.
 
 
(c)
NON-SOLICITATION OF CUSTOMERS

 
For a period of one year following the termination of his employment with the
Company the Executive shall not contact any customers of the Company, or any of
its subsidiaries, for the purpose of selling to those customers any products or
services which are the same as, or substantially similar to, or competitive with
the products and services sold by the Company or any of its subsidiaries at such
date.
 
5.
GENERAL CONTRACT PROVISIONS

 
 
(a)
OTHER ENTITLEMENTS

 
For the purposes of this agreement, it is agreed that no other notice of
termination or related entitlements, express or implied by law, shall apply,
subject only to such minimum notice entitlements as are prescribed by applicable
employment standards legislation.
 
 
(b)
SEVERABILITY

 
In the event that any provisions herein or parts thereof shall be deemed void or
invalid by a court of competent jurisdiction, the remaining provisions or parts
thereof shall be and remain in full force and effect.
 
 
(c)
WHOLE AGREEMENT

 
This agreement constitutes and expresses the whole agreement of the parties
hereto with reference to the employment of the Executive by the Company.  All
promises, representations, collateral agreements and understanding relative
thereto and not incorporated herein are hereby superseded and cancelled by this
agreement.
 


 
- 4 -

--------------------------------------------------------------------------------

 




 
 
(d)
SUCCESSORS and ASSIGNS

 
This agreement shall inure to the benefit of and be binding upon the Executive
and his heirs and personal representatives and the Company and its successors
and assigns.  This agreement is personal to the Executive and may not be
assigned by  him.
 
 
(e)
APPLICABLE LAW

 
This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario.
 

 
VITRAN CORPORATION
 
THE EXECUTIVE
                       
per:
/s/ RICHARD D. McGRAW
 
/s/ RICK GAETZ
 
RICHARD D. McGRAW
 
RICK E. GAETZ



 
 
- 5 -
 